This matter having been duly presented on the motion for reinstatement to practice law filed by SUZANNE L. ENGELHARDT of BLOOMINGDALE , who was admitted to the bar of this State in 1991, and who was temporarily suspended from the practice of law pursuant to Rule 1:20-17 (e) (1), effective April 25, 2014, by Order filed March 26, 2014;
**86And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs and interest owed;
And good cause appearing;
It is ORDERED that SUZANNE L. ENGELHARDT be restored to the practice of law, effective immediately.